EXHIBIT 10.2

BALDOR ELECTRIC COMPANY

8 5/8% SENIOR NOTES DUE 2017

UNDERWRITING AGREEMENT

January 25, 2007

BNP Paribas Securities Corp.

as Managing Underwriter

787 Seventh Avenue

New York, New York 10019

Ladies and Gentlemen:

Baldor Electric Company, a Missouri corporation (the “Company”), proposes to
issue and sell to the underwriters named in Schedule A annexed hereto (the
“Underwriters”), for whom you are acting as representative, an aggregate
principal amount of $550,000,000 8 5/8% Senior Notes due 2017 (the “Notes”). The
Company’s obligations under the Notes and the Indenture (as defined below) will
be, jointly and severally, unconditionally guaranteed (the “Guarantees”), on a
senior basis, by each of the Subsidiaries (as defined below) listed on the
signature pages hereto, each of which entities shall, promptly following the
consummation of the Acquisition (as defined below), merge with and into each of
the Reliance Significant Subsidiaries (as defined below) with the Reliance
Significant Subsidiaries being the respective surviving entities (the “Guarantor
Mergers”), at which point the Reliance Significant Subsidiaries will pursuant to
a supplemental indenture (the “Supplemental Indenture for Note Guarantees”)
promptly succeed to all rights and obligations of the Subsidiaries listed on the
signature pages hereto (the “Guarantor Successions”). Such Subsidiaries prior to
the Guarantor Mergers are referred to collectively herein as the “Guarantors”
and, together with the Company, the “Issuers.” The Notes and the Guarantees are
hereinafter collectively sometimes referred to as the “Securities.” The
Securities will be issued pursuant to the provisions of an indenture (the “Base
Indenture”) to be dated as of January 31, 2007 (unless another time shall be
agreed to by you and the Company or unless postponed in accordance with the
provisions of Section 8 hereof) (the “Closing Date”), between the Company and
Wells Fargo Bank, N.A., as trustee (the “Trustee”), as supplemented by a
supplemental indenture among the Company, the Guarantors and the Trustee (the
“Supplemental Indenture”) to be dated the Closing Date to provide for the terms
of the Securities (the Base Indenture, as supplemented by the Supplemental
Indenture, the “Indenture”).

The offering of Securities is conditioned on the concurrent closing of the
acquisition (the “Acquisition”) by the Company of the Reliance Electric
industrial motors and Dodge mechanical power transmission businesses of Rockwell
Automation, Inc. (the “Acquired Business”). The Acquisition includes the
issuance by the Company to Rockwell Automation, Inc. of approximately
1.58 million shares of the Company’s common stock, par value $0.10 (“Common
Stock”). The definition of Common Stock for purposes of this Agreement includes
the associated Common Stock purchase rights described in the Prospectus which is
referred to below. At or prior to the closing of the Acquisition, the Company
intends to enter into a new



--------------------------------------------------------------------------------

$1,200 million secured credit facility pursuant to a new credit agreement (the
“Credit Agreement”); and intends to offer 10,294,118 shares of Common Stock to
the public as more fully described in the Prospectus, as hereinafter defined
(the “Concurrent Offering,” and, together with the entry into the Credit
Agreement and the application of the proceeds therefrom and from the Concurrent
Offering as described in the Registration Statement, each pre-Pricing Prospectus
and the Prospectus, the “Financing Transactions”). The Financing Transactions
are not conditioned on the closing of each other but are conditioned upon the
closing of the Acquisition. Under a Commitment Letter from BNP Paribas, BNP
Paribas has committed to provide, subject to certain conditions, the additional
financing (the “Bridge Facility”) required for the Acquisition through a bridge
loan (a “Bridge Loan”) in the event that sufficient funds are not raised from
the offering of the Securities and/or the Concurrent Offering to pay the
purchase price of the Acquisition. The Acquisition, the Financing Transactions
and the Bridge Facility are together referred to as the “Transactions.”

The Securities are described in the Prospectus which is referred to below.

The Issuers have prepared and filed, in accordance with the provisions of the
Securities Act of 1933, as amended, and the rules and regulations thereunder
(collectively, the “Act”), with the Securities and Exchange Commission (the
“Commission”) an automatic shelf registration statement on Form S-3 (File
No. 333-139854) under the Act (the “registration statement”), including a
prospectus, which registration statement registers the offer and sale of the
Securities under the Act and incorporates by reference documents which the
Issuers have filed, or will file, in accordance with the provisions of the
Securities Exchange Act of 1934, as amended, and the rules and regulations
thereunder (collectively, the “Exchange Act”). Such registration statement
became effective under the Act upon filing.

Except where the context otherwise requires, “Registration Statement,” as used
herein, means the registration statement, as amended at the time of such
registration statement’s effectiveness for purposes of Section 11 of the Act, as
such section applies to the respective Underwriters (the “Effective Time”),
including (i) all documents filed as a part thereof or incorporated or deemed to
be incorporated by reference therein, (ii) any information contained or
incorporated by reference in a prospectus filed with the Commission pursuant to
Rule 424(b) under the Act, to the extent such information is deemed, pursuant to
Rule 430B or Rule 430C under the Act, to be part of the registration statement
at the Effective Time, and (iii) any registration statement filed to register
the offer and sale of Securities pursuant to Rule 462(b) under the Act.

The Issuers have furnished to you, for use by the Underwriters and by dealers in
connection with the offering of the Securities, copies of one or more
preliminary prospectus supplements relating to the Securities. Except where the
context otherwise requires, “Pre-Pricing Prospectus,” as used herein, means each
such preliminary prospectus supplement, in the form so furnished, including any
basic prospectus (whether or not in preliminary form) furnished to you by the
Issuers and attached to or used with such preliminary prospectus supplement.
Except where the context otherwise requires, “Basic Prospectus,” as used herein,
means any such basic prospectus and any basic prospectus furnished to you by the
Issuers and attached to or used with the Prospectus Supplement (as defined
below).

 

2



--------------------------------------------------------------------------------

Except where the context otherwise requires, “Prospectus Supplement,” as used
herein, means the final prospectus supplement, relating to the Securities, filed
by the Issuers with the Commission pursuant to Rule 424(b) under the Act on or
before the second business day after the date hereof (or such earlier time as
may be required under the Act), in the form furnished by the Issuers to you for
use by the Underwriters and by dealers in connection with the offering of the
Securities.

Except where the context otherwise requires, “Prospectus,” as used herein, means
the Prospectus Supplement together with the Basic Prospectus attached to or used
with the Prospectus Supplement.

“Permitted Free Writing Prospectuses,” as used herein, means the documents
listed on Schedule B attached hereto and each “road show” (as defined in Rule
433 under the Act), if any, related to the offering of the Securities
contemplated hereby that is a “written communication” (as defined in Rule 405
under the Act). The Underwriters have not offered or sold and will not offer or
sell, without the consent of the Issuers, any Securities by means of any “free
writing prospectus” (as defined in Rule 405 under the Act) that is required to
be filed by the Underwriters with the Commission pursuant to Rule 433 under the
Act, other than a Permitted Free Writing Prospectus.

“Disclosure Package,” as used herein, means any Pre-Pricing Prospectus or Basic
Prospectus, in either case together with any combination of one or more
Permitted Free Writing Prospectuses, if any. For the sake of clarity, the
Current Reports on Form 8-K filed on January 11, 2007 and January 25, 2007 shall
be considered a part of the Disclosure Package.

Any reference herein to the registration statement, the Registration Statement,
any Basic Prospectus, any Pre-Pricing Prospectus, the Prospectus Supplement, the
Prospectus or any Permitted Free Writing Prospectus shall be deemed to refer to
and include the documents, if any, incorporated by reference, or deemed to be
incorporated by reference, therein (the “Incorporated Documents”), including,
unless the context otherwise requires, the documents, if any, filed as exhibits
to such Incorporated Documents and specifically incorporated by reference
therein. Any reference herein to the terms “amend,” “amendment” or “supplement”
with respect to the Registration Statement, any Basic Prospectus, any
Pre-Pricing Prospectus, the Prospectus Supplement, the Prospectus or any
Permitted Free Writing Prospectus shall be deemed to refer to and include the
filing of any document under the Exchange Act on or after the initial effective
date of the Registration Statement, or the date of such Basic Prospectus, such
Pre-Pricing Prospectus, the Prospectus Supplement, the Prospectus or such
Permitted Free Writing Prospectus, as the case may be, and deemed to be
incorporated therein by reference.

As used in this Agreement, “business day” shall mean a day on which the New York
Stock Exchange (the “NYSE”) is open for trading. The terms “herein,” “hereof,”
“hereto,” “hereinafter” and similar terms, as used in this Agreement, shall in
each case refer to this Agreement as a whole and not to any particular section,
paragraph, sentence or other subdivision of this Agreement. The term “or,” as
used herein, is not exclusive.

 

3



--------------------------------------------------------------------------------

The Company and each of the Underwriters hereby confirms its engagement of
Lehman Brothers Inc. as, and Lehman Brothers Inc. hereby confirms its agreement
with the Company and each of the Underwriters to render services as, a
“qualified independent underwriter” within the meaning of Rule 2720 of the
Conduct Rules of the National Association of Securities Dealers, Inc. (the
“NASD”) with respect to the offering and sale of the Securities. Lehman Brothers
Inc., in its capacity as qualified independent underwriter, is referred to
herein as the “Independent Underwriter.” The yield at which the Securities will
be sold to the public may not be lower than the yield recommended by the
Independent Underwriter.

The Issuers, the Independent Underwriter and the Underwriters agree as follows:

1. Sale and Purchase. Upon the basis of the representations and warranties and
subject to the other terms and conditions herein set forth, the Issuers agree to
issue and sell to the respective Underwriters and each of the Underwriters,
severally and not jointly, agrees to purchase from the Company the aggregate
principal amount of Securities set forth opposite the name of such Underwriter
in Schedule A attached hereto, subject to adjustment in accordance with
Section 8 hereof, in each case at a purchase price of 98% of the principal
amount thereof. The Issuers are advised by you that the Underwriters intend
(i) to make a public offering of their respective portions of the Securities as
soon after the effectiveness of this Agreement as in your judgment is advisable
and (ii) initially to offer the Securities upon the terms set forth in the
Prospectus. You may from time to time increase or decrease the public offering
price after the initial public offering to such extent as you may determine.

2. Payment and Delivery. Payment of the purchase price for the Securities shall
be made to the Issuers by Federal Funds wire transfer, against delivery of the
Securities to you through the facilities of The Depository Trust Company (“DTC”)
for the respective accounts of the Underwriters and, if requested by BNP Paribas
Securities Corp. (“BNP”), through the facilities of Euroclear Bank S.A./N.V.
(“Euroclear”) and Clearstream Banking societe anonyme (“Clearstream”). Such
payment and delivery is conditioned upon the concurrent closing of the
Acquisition and receipt of the funds under the Credit Agreement along with the
proceeds from the Concurrent Offering and/or a Bridge Loan in an aggregate
amount sufficient to pay the purchase price of the Acquisition; and shall be
made at 10:00 A.M., New York City time, on the Closing Date. The time at which
such payment and delivery are to be made is hereinafter sometimes called the
“time of purchase.” Electronic transfer of the Securities shall be made to you
at the time of purchase in such names and in such denominations as you shall
specify.

For the purpose of expediting the review of the certificates representing the
Securities by you, the Company agrees to make such certificates available to you
for such purpose at least one full business day preceding the time of purchase.

Deliveries of the documents described in Section 6 hereof with respect to the
purchase of the Securities shall be made at the offices of Shearman & Sterling
LLP at 599 Lexington Avenue, New York, NY 10022, at 9:00 A.M., New York City
time, on the Closing Date.

 

4



--------------------------------------------------------------------------------

3. Representations and Warranties of the Issuers. The Issuers represent and
warrant to and agrees with each of the Underwriters and the Independent
Underwriter that:

(a) the Registration Statement has heretofore become effective under the Act or,
with respect to any registration statement to be filed to register the offer and
sale of Securities pursuant to Rule 462(b) under the Act, will be filed with the
Commission and become effective under the Act no later than 10:00 P.M., New York
City time, on the date hereof; no stop order of the Commission preventing or
suspending the use of any Basic Prospectus, any Pre-Pricing Prospectus, the
Prospectus Supplement, the Prospectus or any Permitted Free Writing Prospectus,
or the effectiveness of the Registration Statement, has been issued, and no
proceedings for such purpose have been instituted or, to the knowledge of the
Issuers, are contemplated by the Commission;

(b) the Registration Statement complied when it became effective, complies as of
the date hereof and, as amended or supplemented, at the time of purchase and at
all times during which a prospectus is required by the Act to be delivered
(whether physically or through compliance with Rule 172 under the Act or any
similar rule) in connection with any sale of Securities, will comply, in all
material respects, with the requirements of the Act; the conditions to the use
of Form S-3 in connection with the offering and sale of the Securities as
contemplated hereby have been satisfied; the Registration Statement constitutes
an “automatic shelf registration statement” (as defined in Rule 405 under the
Act); the Issuers have not received from the Commission a notice pursuant to
Rule 401(g)(2), of objection to the use of the automatic shelf registration
statement form; as of the determination date applicable to the Registration
Statement (and any amendment thereof) and the offering contemplated hereby, and
as of each time, if any, an “offer by or on behalf of” (within the meaning of
Rule 163 under the Act) the Issuers was made prior to the initial filing of the
Registration Statement, the Company is and was a “well-known seasoned issuer” as
defined in Rule 405 under the Act; the Registration Statement meets, and the
offering and sale of the Securities as contemplated hereby complies with, the
requirements of Rule 415 under the Act (including, without limitation, Rule
415(a)(5) under the Act); the Registration Statement did not, as of the
Effective Time, contain an untrue statement of a material fact or omit to state
a material fact required to be stated therein or necessary to make the
statements therein not misleading; each Pre-Pricing Prospectus complied, at the
time it was filed with the Commission, and complies as of the date hereof, in
all material respects with the requirements of the Act; at no time during the
period that begins on the earlier of the date of such Pre-Pricing Prospectus and
the date such Pre-Pricing Prospectus was filed with the Commission and ends at
the time of purchase did or will any Pre-Pricing Prospectus, as then amended or
supplemented, include an untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading, and at no time
during such period did or will any Pre-Pricing Prospectus, as then amended or
supplemented, when considered together with the Current Reports on Form 8-K
filed on January 11, 2007 and January 25, 2007 and incorporated by reference
therein, together with any combination of one or more of the then issued
Permitted Free Writing Prospectuses, if any, include an untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; each Basic Prospectus complied or will comply, as of its
date and the date it was or will be filed with the Commission, complies as of
the

 

5



--------------------------------------------------------------------------------

date hereof (if filed with the Commission on or prior to the date hereof) and,
at the time of purchase and at all times during which a prospectus is required
by the Act to be delivered (whether physically or through compliance with Rule
172 under the Act or any similar rule) in connection with any sale of
Securities, will comply, in all material respects, with the requirements of the
Act; at no time during the period that begins on the earlier of the date of such
Basic Prospectus and the date such Basic Prospectus was filed with the
Commission and ends at the time of purchase did or will any Basic Prospectus, as
then amended or supplemented, include an untrue statement of a material fact or
omit to state a material fact necessary in order to make the statements therein,
in the light of the circumstances under which they were made, not misleading,
and at no time during such period did or will any Basic Prospectus, as then
amended or supplemented, when considered together with the Current Reports on
Form 8-K filed on January 11, 2007 and January 25, 2007 and incorporated by
reference therein, together with the then issued Permitted Free Writing
Prospectuses, if any, include an untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading; each of
the Prospectus Supplement and the Prospectus will comply, as of the date that it
is filed with the Commission, the date of the Prospectus Supplement, the time of
purchase and at all times during which a prospectus is required by the Act to be
delivered (whether physically or through compliance with Rule 172 under the Act
or any similar rule) in connection with any sale of Securities, in all material
respects, with the requirements of the Act (in the case of the Prospectus,
including, without limitation, Section 10(a) of the Act); at no time during the
period that begins on the earlier of the date of the Prospectus Supplement and
the date the Prospectus Supplement is filed with the Commission and ends at the
later of the time of purchase and the end of the period during which a
prospectus is required by the Act to be delivered (whether physically or through
compliance with Rule 172 under the Act or any similar rule) in connection with
any sale of Securities did or will any Prospectus Supplement or the Prospectus,
as then amended or supplemented, when considered together with the Current
Reports on Form 8-K filed on January 11, 2007 and January 25, 2007 and
incorporated by reference therein, include an untrue statement of a material
fact or omit to state a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; at no time during the period that begins on the date of such
Permitted Free Writing Prospectus and ends at the time of purchase did or will
any Permitted Free Writing Prospectus include an untrue statement of a material
fact or omit to state a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; provided, however, that the Issuers make no representation or
warranty in this Section 3(b) with respect to any statement contained in the
Registration Statement, any Pre-Pricing Prospectus, the Prospectus or any
Permitted Free Writing Prospectus in reliance upon and in conformity with
information concerning an Underwriter and furnished in writing by or on behalf
of such Underwriter through you to the Issuers expressly for use in the
Registration Statement, such Pre-Pricing Prospectus, the Prospectus or such
Permitted Free Writing Prospectus (it being understood and agreed that the only
such information furnished by any Underwriter consists of the information
described as such in Section 10); each Incorporated Document, at the time such
document was filed, or will be filed, with the

 

6



--------------------------------------------------------------------------------

Commission or at the time such document became or becomes effective, as
applicable, complied or will comply, in all material respects, with the
requirements of the Exchange Act and did not or will not, as applicable, include
an untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading;

(c) prior to the execution of this Agreement, the Issuers have not, directly or
indirectly, offered or sold any Securities by means of any “prospectus” (within
the meaning of the Act) or used any “prospectus” (within the meaning of the Act)
in connection with the offer or sale of the Securities, in each case other than
the Pre-Pricing Prospectuses and the Permitted Free Writing Prospectuses, if
any; the Issuers have not, directly or indirectly, prepared, used or referred to
any Permitted Free Writing Prospectus except in compliance with Rule 163 or with
Rules 164 and 433 under the Act; assuming that such Permitted Free Writing
Prospectus is so sent or given after the Registration Statement was filed with
the Commission (and after such Permitted Free Writing Prospectus was, if
required pursuant to Rule 433(d) under the Act, filed with the Commission), the
sending or giving, by any Underwriter, of any Permitted Free Writing Prospectus
will satisfy the provisions of Rule 164 and Rule 433 (without reliance on
subsections (b), (c) and (d) of Rule 164); the conditions set forth in one or
more of subclauses (i) through (iv), inclusive, of Rule 433(b)(1) under the Act
are satisfied, and the registration statement relating to the offering of the
Securities contemplated hereby, as initially filed with the Commission, includes
a prospectus that, other than by reason of Rule 433 or Rule 431 under the Act,
satisfies the requirements of Section 10 of the Act; neither the Issuers nor the
Underwriters are disqualified, by reason of subsection (f) or (g) of Rule 164
under the Act, from using, in connection with the offer and sale of the
Securities, “free writing prospectuses” (as defined in Rule 405 under the Act)
pursuant to Rules 164 and 433 under the Act; the Company is not an “ineligible
issuer” (as defined in Rule 405 under the Act) as of the eligibility
determination date for purposes of Rules 164 and 433 under the Act with respect
to the offering of the Securities contemplated by the Registration Statement,
without taking into account any determination by the Commission pursuant to Rule
405 under the Act that it is not necessary under the circumstances that the
Company be considered an “ineligible issuer”; the parties hereto agree and
understand that the content of any and all “road shows” (as defined in Rule 433
under the Act) related to the offering of the Securities contemplated hereby is
solely the property of the Issuers;

(d) in accordance with Rule 2710(b)(7) of the NASD, the Securities have been
registered with the Commission on Form S-3 under the Act pursuant to the
standards for such Form S-3 in effect prior to October 21, 1992;

(e) as of the date of this Agreement, the Company has an authorized and
outstanding capitalization as set forth in the Registration Statement, the
Pre-Pricing Prospectuses and the Prospectus in the column entitled “Actual”
under the caption “Capitalization” (and any similar sections or information, if
any, contained in any Permitted Free Writing Prospectus), and, as of the time of
purchase, assuming the closing of the Concurrent Offering concurrently
therewith, the Company shall have an authorized

 

7



--------------------------------------------------------------------------------

and outstanding capitalization as set forth in the Registration Statement and
the Prospectus in the column entitled “Pro Forma” under the caption
“Capitalization” (and any similar sections or information, if any, contained in
any Permitted Free Writing Prospectus) (subject, in each case, to the issuance
of shares of Common Stock upon exercise of stock options and warrants disclosed
as outstanding in the Registration Statement (excluding the exhibits thereto),
each Pre-Pricing Prospectus and the Prospectus and the grant of options under
existing stock option plans described in the Registration Statement (excluding
the exhibits thereto), each Pre-Pricing Prospectus and the Prospectus); all of
the issued and outstanding shares of capital stock, including the Common Stock
and the other shares of capital stock contemplated to be issued as part of the
Transactions, of the Company have been (or will be upon the consummation of the
Transactions) duly authorized and validly issued and are fully paid and
non-assessable, have been (or will be upon the consummation of the Transactions)
issued in compliance with all applicable securities laws and were not issued in
violation of any preemptive right, resale right, right of first refusal or
similar right;

(f) the Company has been duly incorporated and is validly existing as a
corporation in good standing under the laws of the State of Missouri, with full
corporate power and authority to own, lease and operate its properties and
conduct its business as described in the Registration Statement, the Pre-Pricing
Prospectuses, the Prospectus and the Permitted Free Writing Prospectuses, if
any, to execute and deliver this Agreement and the Securities and to issue, sell
and deliver the Securities as contemplated by this Agreement, and to consummate
the Transactions, the Guarantor Mergers and the Guarantor Successions and enter
into the agreements and instruments related thereto to which the Company is a
party, including the acquisition agreement relating to the Acquisition (the
“Acquisition Agreement”) and the Credit Agreement;

(g) the Company is duly qualified to do business as a foreign corporation and is
in good standing in each jurisdiction where the ownership or leasing of its
properties or the conduct of its business requires such qualification, except
where the failure to be so qualified and in good standing would not,
individually or in the aggregate, (i) have a material adverse effect on the
business, properties, financial condition, results of operations or prospects of
the Company and the Subsidiaries (as defined below) taken as a whole,
(ii) prevent or materially interfere with consummation of the transactions
contemplated by this Agreement (including the Transactions, the Guarantor
Mergers and the Guarantor Successions), the Indenture or the Notes or
(iii) result in the delisting of shares of Common Stock from the NYSE (the
occurrence of any such effect or any such prevention or interference or any such
result described in the foregoing clauses (i), (ii) and (iii) being herein
referred to as a “Material Adverse Effect”);

(h) the Company has no “subsidiaries” (as defined under the Act) other than the
entities listed on Exhibit D hereto, which list includes the entities comprising
the Acquired Business (the “Acquired Business Subsidiaries”) and the existing
subsidiaries of the Company (the “Historic Subsidiaries” and, together with the
Acquired Business Subsidiaries, the “Subsidiaries”) but excludes Rockwell
Automation Asia Pacific Limited, Reliance Electric Limited (a company organized
under the laws of Japan) and

 

8



--------------------------------------------------------------------------------

Federal Pacific Electric Co., to the extent each is temporarily a subsidiary of
Reliance Electric Company as of the Closing Date as contemplated in the
Acquisition Agreement; the term “Significant Subsidiaries” refers to Reliance
Electric Company, Reliance Electrical Technologies, LLC and REC Holding, Inc.
(each a “Reliance Significant Subsidiary” and together, the “Reliance
Significant Subsidiaries”) and, prior to and as of the time of the time of
purchase, each of the Guarantors; excluding the Reliance Significant
Subsidiaries, the Company has no “significant subsidiary,” as that term is
defined in Rule 1-02(w) of Regulation S-X under the Act; except in respect of
Rockwell Automation Power Systems (Shanghai) Company Limited, as provided for in
Section 4.5 of the Acquisition Agreement, as of the time of purchase, the
Company will own directly or indirectly all of the issued and outstanding shares
of capital stock, membership interests or other equity units, as the case may
be, of each of the Subsidiaries (except as indicated in Exhibit D); other than
the capital stock, membership interests or other equity units, as the case may
be, of the Subsidiaries and entities in which the Company owns less than a 5%
interest, the shares of which are publicly traded, the Company does not own,
directly or indirectly, any shares of stock or any other equity interests or
long-term debt securities of any corporation, firm, partnership, joint venture,
association or other entity; complete and correct copies of the charters and the
bylaws or other organizational documents of the Company and each Significant
Subsidiary and all amendments thereto have been delivered to you, and no changes
therein will be made on or after the date hereof through and including the time
of purchase; each Subsidiary has been duly incorporated or organized and is
validly existing in good standing under the laws of the jurisdiction of its
incorporation or formation, with full power and authority to own, lease and
operate its properties and to conduct its business as described in the
Registration Statement, the Pre-Pricing Prospectuses, the Prospectus and the
Permitted Free Writing Prospectuses, if any; each Subsidiary is duly qualified
to do business as a foreign corporation and is in good standing in each
jurisdiction where the ownership or leasing of its properties or the conduct of
its business requires such qualification, except where the failure to be so
qualified and in good standing would not, individually or in the aggregate, have
a Material Adverse Effect; all of the issued and outstanding shares of capital
stock, membership interests or other equity units, as the case may be, of each
of the Subsidiaries have been, and upon the consummation of the Transactions and
the Guarantor Mergers will be, duly authorized and validly issued, are fully
paid and non-assessable, have been (or will be upon the consummation of the
Transactions and the Guarantor Mergers) issued in compliance with all applicable
securities laws, were not issued in violation of any preemptive right, resale
right, right of first refusal or similar right and (except as described in the
Registration Statement (excluding the exhibits thereto), each Pre-Pricing
Prospectus and the Prospectus) are owned by the Company subject to no security
interest, other encumbrance or adverse claims; no options, warrants or other
rights to purchase, agreements or other obligations to issue or other rights to
convert any obligation into shares of capital stock or ownership interests in
the Subsidiaries are (or will be upon the consummation of the Transactions and
the Guarantor Mergers) outstanding; each Guarantor has full corporate power and
authority to consummate the Transactions and the Guarantor Mergers and enter
into the agreements related thereto to the extent to which such Subsidiary is a
party; and each Reliance Significant Subsidiary, concurrent with the Closing
Time as such term is defined in the Acquisition Agreement, will have full
corporate power and authority to consummate the Guarantor Mergers and the
Guarantor Successions;

 

9



--------------------------------------------------------------------------------

(i) the Indenture has been duly qualified under the Trust Indenture Act of 1939,
as amended (the “Trust Indenture Act”), and has been duly authorized by each
Issuer and, when executed and delivered by the Issuers and the Trustee, will be
a legal, valid and binding agreement of each such Issuer, enforceable in
accordance with its terms, except as the enforceability thereof may be limited
by bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ rights generally and general principles of equity;

(j) concurrent with the Closing Time as such term is defined in the Acquisition
Agreement, the Supplemental Indenture for Note Guarantees will have been duly
authorized by the Company and each Reliance Significant Subsidiary and, when
executed and delivered by the Company, each Reliance Significant Subsidiary and
the Trustee, will be a legal, valid and binding agreement of the Company and
each Reliance Significant Subsidiary, enforceable in accordance with its terms,
except as the enforceability thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ rights generally
and general principles of equity;

(k) the Notes have been duly authorized by the Company and, when executed and
delivered by the Company and duly authenticated in accordance with the terms of
the Indenture and delivered to and paid for by the Underwriters in accordance
with the terms hereof, will constitute legal, valid and binding obligations of
the Company, enforceable in accordance with their terms, except as the
enforceability thereof may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting creditors’ rights generally and general
principles of equity, and will be entitled to the benefits of the Indenture;

(l) all corporate action required to be taken by the Company and each of the
Guarantors for the due and proper authorization, execution and delivery of this
Agreement, the Credit Agreement and the Acquisition Agreement; for the
consummation of the transactions contemplated hereby (including the
Transactions, the Guarantor Mergers and the Guarantor Succession); and for the
authorization, issuance and delivery of the Securities, has been duly and
validly taken;

(m) this Agreement has been duly executed and delivered by the Company and each
Subsidiary listed on the signature pages hereto (and, as of the consummation of
the Subsidiary Mergers and the Guarantor Succession, each of the Reliance
Significant Subsidiaries will succeed to the rights and obligations of the
entity merged into it including under the Guarantees);

(n) the terms of the Securities conform in all material respects to the
description thereof contained in the Registration Statement, the Pre-Pricing
Prospectuses, the Prospectus and the Permitted Free Writing Prospectuses, if
any;

 

10



--------------------------------------------------------------------------------

(o) neither the Company nor any of the Subsidiaries is in breach or violation of
or in default under (nor has any event occurred which, with notice, lapse of
time or both, would result in any breach or violation of, constitute a default
under or give the holder of any indebtedness (or a person acting on such
holder’s behalf) the right to require the repurchase, redemption or repayment of
all or a part of such indebtedness under) (A) its charter or bylaws, or (B) any
indenture, mortgage, deed of trust, bank loan or credit agreement or other
evidence of indebtedness, or any license, lease, contract or other agreement or
instrument to which it is a party or by which it or any of its properties may be
bound or affected, or (C) any federal, state, local or foreign law, regulation
or rule, or (D) any rule or regulation of any self-regulatory organization or
other non-governmental regulatory authority (including, without limitation, the
rules and regulations of the NYSE), or (E) any decree, judgment or order
applicable to it or any of its properties;

(p) the execution, delivery and performance of this Agreement and the Securities
and the consummation of the transactions contemplated hereby and thereby,
including the Transactions, the Guarantor Mergers, the Guarantor Successions and
issuance and sale of the Securities, will not conflict with, result in any
breach or violation of or constitute a default under (nor constitute any event
which, with notice, lapse of time or both, would result in any breach or
violation of, constitute a default under or give the holder of any indebtedness
(or a person acting on such holder’s behalf) the right to require the
repurchase, redemption or repayment of all or a part of such indebtedness under)
(or result in the creation or imposition of a lien, charge or encumbrance on any
property or assets of the Company or any Subsidiary pursuant to) (A) the charter
or bylaws or other organizational documents of the Company or any of the
Subsidiaries, or (B) any indenture, mortgage, deed of trust, bank loan or credit
agreement or other evidence of indebtedness, or any license, lease, contract or
other agreement or instrument to which the Company or any of the Subsidiaries is
a party or by which any of them or any of their respective properties may be
bound or affected, or (C) any federal, state, local or foreign law, regulation
or rule, or (D) any rule or regulation of any self-regulatory organization or
other non-governmental regulatory authority (including, without limitation, the
rules and regulations of the NYSE, or (E) any decree, judgment or order
applicable to the Company or any of the Subsidiaries or any of their respective
properties;

(q) no approval, authorization, consent or order of or filing with any federal,
state, local or foreign governmental or regulatory commission, board, body,
authority or agency, or of or with any self-regulatory organization or other
non-governmental regulatory authority (including, without limitation, the NYSE),
or approval of the stockholders of the Company, is required in connection with
the issuance and sale of the Securities or the consummation of the transactions
contemplated by this Agreement (including the Transactions, the Guarantor
Mergers and the Guarantor Successions), the Indenture or the Securities, other
than (i) as have been or will be obtained or made prior to the Closing Date,
(ii) as may be required under the securities or blue sky laws of the various
jurisdictions in which the Securities are being offered by the Underwriters; or
(iii) under the Conduct Rules of the NASD;

 

11



--------------------------------------------------------------------------------

(r) except as described in the Registration Statement (excluding the exhibits
thereto), each Pre-Pricing Prospectus and the Prospectus, (i) no person has the
right, contractual or otherwise, to cause the Company to issue or sell to it any
shares of Common Stock or shares of any other capital stock or other equity
interests of the Company, (ii) no person has any preemptive rights, resale
rights, rights of first refusal or other rights to purchase any shares of Common
Stock or shares of any other capital stock of or other equity interests in the
Company and (iii) no person has the right to act as an underwriter or initial
purchaser or as a financial advisor to the Company in connection with the offer
and sale of the Securities; except as described in the Registration Statement
(excluding the exhibits thereto), each Pre-Pricing Prospectus and the
Prospectus, no person has the right, contractual or otherwise, to cause the
Company to register under the Act any shares of Common Stock or shares of any
other capital stock of or other equity interests in the Company, or to include
any such shares or interests in the Registration Statement or the offering
contemplated thereby;

(s) each of the Company and the Subsidiaries has all necessary licenses,
authorizations, consents and approvals and has made all necessary filings
required under any applicable law, regulation or rule, and has obtained all
necessary licenses, authorizations, consents and approvals from other persons,
in order to conduct their respective businesses as described in the Registration
Statement; neither the Company nor any of the Subsidiaries is in violation of,
or in default under, or has received notice of any proceedings relating to
revocation or modification of, any such license, authorization, consent or
approval or any federal, state, local or foreign law, regulation or rule or any
decree, order or judgment applicable to the Company or any of the Subsidiaries,
except where such violation, default, revocation or modification would not,
individually or in the aggregate, have a Material Adverse Effect or prevent or
materially interfere with consummation of the transactions contemplated hereby;

(t) except as described in the Registration Statement (excluding the exhibits
thereto), each Pre-Pricing Prospectus and the Prospectus, there are no actions,
suits, claims, investigations or proceedings pending or, to the Company’s
knowledge, threatened or contemplated to which the Company or any of the
Subsidiaries or any of their respective directors or officers is or would be a
party or of which any of their respective properties is or would be subject at
law or in equity, before or by any federal, state, local or foreign governmental
or regulatory commission, board, body, authority or agency, or before or by any
self-regulatory organization or other non-governmental regulatory authority
(including, without limitation, the NYSE), except any such action, suit, claim,
investigation or proceeding which, if resolved adversely to the Company or any
Subsidiary, would not, individually or in the aggregate, have a Material Adverse
Effect or prevent or materially interfere with consummation of the transactions
contemplated hereby;

 

12



--------------------------------------------------------------------------------

(u) Ernst & Young LLP, whose report on the consolidated financial statements of
the Company and its Historic Subsidiaries is included or incorporated by
reference in the Registration Statement, the Pre-Pricing Prospectuses and the
Prospectus, are independent registered public accountants as required by the Act
and by the rules of the Public Company Accounting Oversight Board (“PCAOB”);

(v) Deloitte & Touche LLP, whose report on the consolidated financial statements
of the Power Systems operating segment of Rockwell Automation, Inc. (“Power
Systems”) included or incorporated by reference in the Registration Statement,
the Pre-Pricing Prospectus and the Prospectus, are independent registered public
accountants as required by the Act and the rules of the PCAOB;

(w) the financial statements included or incorporated by reference in the
Registration Statement, the Pre-Pricing Prospectuses, the Prospectus and the
Permitted Free Writing Prospectuses, if any, together with the related notes and
schedules, present fairly the consolidated financial position of the Company and
the Historic Subsidiaries as of the dates indicated and of Power Systems as of
the dates indicated and the consolidated results of operations, cash flows and
changes in stockholders’ equity of the Company for the periods specified and of
Power Systems for the periods specified and have been prepared in compliance
with the requirements of the Act and Exchange Act and in conformity with U.S.
generally accepted accounting principles applied (with respect to the Company
and the Historic Subsidiaries, on the one hand, and Power Systems, on the other)
on a consistent basis during the periods involved, except as described therein;
all pro forma financial statements or data included or incorporated by reference
in the Registration Statement, the Pre-Pricing Prospectuses, the Prospectus and
the Permitted Free Writing Prospectuses, if any, comply with the requirements of
the Act and the Exchange Act, and the assumptions used in the preparation of
such pro forma financial statements and data are reasonable, the pro forma
adjustments used therein are appropriate to give effect to the transactions or
circumstances described therein and the pro forma adjustments have been properly
applied to the historical amounts in the compilation of those statements and
data; the other financial and statistical data contained or incorporated by
reference in the Registration Statement, the Pre-Pricing Prospectuses, the
Prospectus and the Permitted Free Writing Prospectuses, if any, are accurately
and fairly presented and prepared on a basis consistent with the financial
statements and books and records of the Company and Power Systems, as the case
may be; there are no financial statements (historical or pro forma) that are
required to be included or incorporated by reference in the Registration
Statement, any Pre-Pricing Prospectus or the Prospectus that are not included or
incorporated by reference as required; the Company and the Subsidiaries do not
have any material liabilities or obligations, direct or contingent (including
any off-balance sheet obligations as defined under the Act), not described in
the Registration Statement (excluding the exhibits thereto), each Pre-Pricing
Prospectus and the Prospectus; and all disclosures contained or incorporated by
reference in the Registration Statement, the Pre-Pricing Prospectuses, the
Prospectus and the Permitted Free Writing Prospectuses, if any, regarding
“non-GAAP financial measures” (as such term is defined by the rules and
regulations of the Commission) comply with Regulation G of the Exchange Act and
Item 10 of Regulation S-K under the Act, to the extent applicable;

 

13



--------------------------------------------------------------------------------

(x) subsequent to the respective dates as of which information is given in the
Registration Statement, the Pre-Pricing Prospectuses, the Prospectus and the
Permitted Free Writing Prospectuses, if any, in each case excluding any
amendments or supplements to the foregoing made after the execution of this
Agreement, except with respect to the Transactions, there has not been (i) any
material adverse change, or any development involving a prospective material
adverse change, in the business, properties, management, financial condition or
results of operations of the Company and the Subsidiaries taken as a whole,
(ii) any transaction that is material to the Company and the Subsidiaries taken
as a whole, (iii) any obligation or liability, direct or contingent (including
any off-balance sheet obligations), incurred by the Company or any Subsidiary,
which is material to the Company and the Subsidiaries taken as a whole, (iv) any
change in the capital stock or outstanding indebtedness of the Company or any
Subsidiaries or (v) other than regular quarterly dividends, any dividend or
distribution of any kind declared, paid or made on the capital stock of the
Company or any Subsidiary;

(y) neither the Company nor any Subsidiary is, and at no time during which a
prospectus is required by the Act to be delivered (whether physically or through
compliance with Rule 172 under the Act or any similar rule) will either of them
be, and, after giving effect to the Transactions, the Guarantor Mergers, the
Guarantor Successions and offering and sale of the Securities and the
application of the proceeds thereof, none of them will be an “investment
company” as such term is defined in the Investment Company Act of 1940, as
amended (the “Investment Company Act”);

(z) except as described in the Registration Statement (excluding the exhibits
thereto), each Pre-Pricing Prospectus and the Prospectus, the Company and each
of the Subsidiaries have good and marketable title to all property (real and
personal) described in the Registration Statement, the Pre-Pricing Prospectuses,
the Prospectus and the Permitted Free Writing Prospectuses, if any, as being
owned by any of them, free and clear of all liens, claims, security interests or
other encumbrances; all the property described in the Registration Statement,
the Pre-Pricing Prospectuses, the Prospectus and the Permitted Free Writing
Prospectuses, if any, as being held under lease by the Company or a Subsidiary
is held thereby under valid, subsisting and enforceable leases;

(aa) each of the Company and the Subsidiaries owns or possesses all inventions,
patent applications, patents, trademarks (both registered and unregistered),
tradenames, service names, copyrights, trade secrets and other proprietary
information described in the Registration Statement, the Pre-Pricing
Prospectuses, the Prospectus and the Permitted Free Writing Prospectuses, if
any, as being owned or licensed by it or which is necessary for the conduct of,
or material to, its businesses (collectively, the “Intellectual Property”), and
the Company is unaware of any claim to the contrary or any challenge by any
other person to the rights of the Company or any of the Subsidiaries with
respect to the Intellectual Property. Neither the Company nor any of the
Subsidiaries has infringed or, to the Company’s knowledge, is infringing the
intellectual property of a third party, and neither the Company nor any
Subsidiary has received notice of a claim by a third party to the contrary;

 

14



--------------------------------------------------------------------------------

(bb) neither the Company nor any of the Subsidiaries is engaged in any unfair
labor practice; except for matters which would not, individually or in the
aggregate, have a Material Adverse Effect, (i) there is (A) no unfair labor
practice complaint pending or, to the Company’s knowledge, threatened against
the Company or any of the Subsidiaries before the National Labor Relations
Board, and no grievance or arbitration proceeding arising out of or under
collective bargaining agreements is pending or, to the Company’s knowledge,
threatened, (B) no strike, labor dispute, slowdown or stoppage pending or, to
the Company’s knowledge, threatened against the Company or any of the
Subsidiaries and (C) no union representation dispute currently existing
concerning the employees of the Company or any of the Subsidiaries, (ii) to the
Company’s knowledge, no union organizing activities are currently taking place
concerning the employees of the Company or any of the Subsidiaries and
(iii) there has been no violation of any federal, state, local or foreign law
relating to discrimination in the hiring, promotion or pay of employees, any
applicable wage or hour laws or any provision of the Employee Retirement Income
Security Act of 1974 (“ERISA”) or the rules and regulations promulgated
thereunder concerning the employees of the Company or any of the Subsidiaries;

(cc) the Company and the Subsidiaries and their respective properties, assets
and operations are in compliance with, and the Company and each of the
Subsidiaries hold all permits, authorizations and approvals required under,
Environmental Laws (as defined below), except to the extent that failure to so
comply or to hold such permits, authorizations or approvals would not,
individually or in the aggregate, have a Material Adverse Effect; there are no
past, present or, to the Company’s knowledge, reasonably anticipated future
events, conditions, circumstances, activities, practices, actions, omissions or
plans that could reasonably be expected to give rise to any material costs or
liabilities to the Company or any Subsidiary under, or to interfere with or
prevent compliance by the Company or any Subsidiary with, Environmental Laws;
except as described in the Registration Statement (excluding the exhibits
thereto), each Pre-Pricing Prospectus and the Prospectus, and except as would
not, individually or in the aggregate, have a Material Adverse Effect, neither
the Company nor any of the Subsidiaries (i) is the subject of any investigation,
(ii) has received any notice or claim, (iii) is a party to or affected by any
pending or, to the Company’s knowledge, threatened action, suit or proceeding,
(iv) is bound by any judgment, decree or order or (v) has entered into any
agreement, in each case relating to any alleged violation of any Environmental
Law or any actual or alleged release or threatened release or cleanup at any
location of any Hazardous Materials (as defined below) (as used herein,
“Environmental Law” means any federal, state, local or foreign law, statute,
ordinance, rule, regulation, order, decree, judgment, injunction, permit,
license, authorization or other binding requirement, or common law, relating to
health, safety or the protection, cleanup or restoration of the environment or
natural resources, including those relating to the distribution, processing,
generation, treatment, storage, disposal, transportation, other handling or
release or threatened release of Hazardous Materials, and “Hazardous Materials”
means any material (including, without limitation, pollutants, contaminants,
hazardous or toxic substances or wastes) that is regulated by or may give rise
to liability under any Environmental Law);

 

15



--------------------------------------------------------------------------------

(dd) all tax returns required to be filed by the Company or any of the
Subsidiaries have been timely filed, and all taxes and other assessments of a
similar nature (whether imposed directly or through withholding) including any
interest, additions to tax or penalties applicable thereto due or claimed to be
due from such entities have been timely paid, other than those being contested
in good faith and for which adequate reserves have been provided;

(ee) the Company and each of the Subsidiaries maintain insurance covering their
respective properties, operations, personnel and businesses as the Company
reasonably deems adequate; such insurance insures against such losses and risks
to an extent which is adequate in accordance with customary industry practice to
protect the Company and the Subsidiaries and their respective businesses; all
such insurance is fully in force on the date hereof and will be fully in force
at the time of purchase; neither the Company nor any Subsidiary has reason to
believe that it will not be able to renew any such insurance as and when such
insurance expires;

(ff) except as described in the Registration Statement (excluding the exhibits
thereto), each Pre-Pricing Prospectus and the Prospectus, neither the Company
nor any Subsidiary has sent or received any communication regarding termination
of, or intent not to renew, any of the contracts or agreements referred to or
described in any Pre-Pricing Prospectus, the Prospectus or any Permitted Free
Writing Prospectus, or referred to or described in, or filed as an exhibit to,
the Registration Statement or any Incorporated Document, and no such termination
or non-renewal has been threatened by the Company or any Subsidiary or, to the
Company’s knowledge, any other party to any such contract or agreement;

(gg) the Company and its Historic Subsidiaries maintain a system of internal
accounting controls sufficient to provide reasonable assurance that
(i) transactions are executed in accordance with management’s general or
specific authorization; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain accountability for assets; (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization; and (iv) the recorded accountability for assets is compared with
existing assets at reasonable intervals and appropriate action is taken with
respect to any differences;

(hh) the Company has established and maintains and evaluates “disclosure
controls and procedures” (as such term is defined in Rule 13a-15 and 15d-15
under the Exchange Act) and “internal control over financial reporting” (as such
term is defined in Rule 13a-15 and 15d-15 under the Exchange Act); such
disclosure controls and procedures are designed to ensure that material
information relating to the Company, including its consolidated subsidiaries, is
made known to the Company’s Chief Executive Officer and its Chief Financial
Officer by others within those entities, and such disclosure

 

16



--------------------------------------------------------------------------------

controls and procedures are effective to perform the functions for which they
were established; the Company’s independent auditors and the Audit Committee of
the Board of Directors of the Company have been advised of: (i) all significant
deficiencies, if any, identified by the Company in the design or operation of
internal controls which could adversely affect the Company’s ability to record,
process, summarize and report financial data; and (ii) all fraud identified by
the Company, if any, whether or not material, that involves management or other
employees who have a role in the Company’s internal controls; all material
weaknesses identified by the Company, if any, in internal controls have been
identified to the Company’s independent auditors; since the date of the most
recent evaluation of such disclosure controls and procedures and internal
controls, there have been no significant changes in internal controls or in
other factors that could significantly affect internal controls, including any
corrective actions with regard to significant deficiencies and material
weaknesses; the principal executive officers (or their equivalents) and
principal financial officers (or their equivalents) of the Company have made all
certifications required by the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley
Act”) and any related rules and regulations promulgated by the Commission, and
the statements contained in each such certification are complete and correct;
the Company, the Subsidiaries and the Company’s directors and officers are each
in compliance in all material respects with all applicable effective provisions
of the Sarbanes-Oxley Act and the rules and regulations of the Commission and
the NYSE promulgated thereunder;

(ii) each “forward-looking statement” (within the meaning of Section 27A of the
Act or Section 21E of the Exchange Act) contained or incorporated by reference
in the Registration Statement, the Pre-Pricing Prospectuses, the Prospectus and
the Permitted Free Writing Prospectuses, if any, has been made or reaffirmed
with a reasonable basis and in good faith;

(jj) all statistical or market-related data included or incorporated by
reference in the Registration Statement, the Pre-Pricing Prospectuses, the
Prospectus and the Permitted Free Writing Prospectuses, if any, are based on or
derived from sources that the Company reasonably believes to be reliable and
accurate, and the Company has obtained the written consent to the use of such
data from such sources to the extent required;

(kk) neither the Company nor any of the Subsidiaries nor, to the Company’s
knowledge, any employee or agent of the Company or any Subsidiary has made any
payment of funds of the Company or any Subsidiary or received or retained any
funds in violation of any law, rule or regulation (including, without
limitation, the Foreign Corrupt Practices Act of 1977) other than as disclosed
in the Registration Statement, any Pre-Pricing Prospects or the Prospectus; and
the Company, the Subsidiaries and, to the knowledge of the Company, its
affiliates have instituted and maintain policies and procedures designed to
ensure continued compliance therewith;

(ll) the operations of the Company and the Subsidiaries are and have been
conducted at all times in compliance with applicable financial recordkeeping and
reporting requirements of the Currency and Foreign Transactions Reporting Act of
1970, as amended, the money laundering statutes of all jurisdictions, the rules
and regulations

 

17



--------------------------------------------------------------------------------

thereunder and any related or similar rules, regulations or guidelines, issued,
administered or enforced by any governmental agency (collectively, the “Money
Laundering Laws”); and no action, suit or proceeding by or before any court or
governmental agency, authority or body or any arbitrator or non-governmental
authority involving the Company or any of the Subsidiaries with respect to the
Money Laundering Laws is pending or, to the Company’s knowledge, threatened;

(mm) neither the Company nor any of the Subsidiaries nor, to the knowledge of
the Company, any director, officer, agent, employee or affiliate of the Company
or any of the Subsidiaries is currently subject to any U.S. sanctions
administered by the Office of Foreign Assets Control of the U.S. Treasury
Department (“OFAC”); and the Company will not directly or indirectly use the
proceeds of the offering of the Securities contemplated hereby, or lend,
contribute or otherwise make available such proceeds to any Subsidiary, joint
venture partner or other person or entity for the purpose of financing the
activities of any person currently subject to any U.S. sanctions administered by
OFAC;

(nn) no Subsidiary is (currently or after giving effect to the Transactions or
the Guarantor Mergers or the Guarantor Successions) prohibited, directly or
indirectly, from paying any dividends to the Company, from making any other
distribution on its capital stock, from repaying to the Company any loans or
advances to it from the Company or from transferring any of its property or
assets to the Company or any other Subsidiary of the Company, except as
described in the Registration Statement (excluding the exhibits thereto), any
Pre-Pricing Prospectus or the Prospectus;

(oo) neither the consummation of the Transactions nor the issuance and sale of
the Securities as contemplated hereby will cause any holder of any shares of
capital stock, securities convertible into or exchangeable or exercisable for
capital stock or options, warrants or other rights to purchase capital stock or
any other securities of the Company to have any right to acquire any shares of
preferred stock of the Company;

(pp) the Company is not, and has not been, a “United States real property
holding corporation” within the meaning of Section 897(c)(2) of the Internal
Revenue Code of 1986, as amended, during the applicable period specified in
Section 897(c)(1)(A)(ii) of the Internal Revenue Code of 1986, as amended;

(qq) as of the date hereof and immediately prior to, and immediately following,
the issuance of the Securities, and immediately after the application of the
proceeds from the offering and sale of the Securities and the consummation of
the Transactions, including application of the proceeds therefrom, the Company
and each Subsidiary is and will be Solvent (as defined below); neither the
Company nor any Subsidiary is contemplating either the filing of a petition by
it under any bankruptcy or insolvency laws or the liquidating of all or a
substantial portion of its property, and neither the Company nor any Subsidiary
has knowledge of any person contemplating the filing of any such petition
against the Company or any Subsidiary; as used herein, “Solvent” means, for any
person on a particular date, that, on such date, (i) the fair value of the
property of such

 

18



--------------------------------------------------------------------------------

person is greater than the total amount of liabilities, including, without
limitation, contingent liabilities, of such person, (ii) the present fair
salable value of the assets of such person is not less than the amount that will
be required to pay the probable liability of such person on its debts as they
become absolute and matured, (iii) such person does not intend to, and does not
believe that it will, incur debts and liabilities beyond such person’s ability
to pay as such debts and liabilities mature, (iv) such person is not engaged in
a business or a transaction, and is not about to engage in a business or a
transaction, for which such person’s property would constitute unreasonably
small capital and (v) such person is able to pay its debts as they become due
and payable;

(rr) except pursuant to this Agreement, neither the Company nor any of the
Subsidiaries has incurred any liability for any finder’s or broker’s fee or
agent’s commission in connection with the execution and delivery of this
Agreement or the Securities or the consummation of the transactions contemplated
hereby or thereby other than fees payable in connection with the Acquisition;
and

(ss) neither the Company nor any of the Subsidiaries nor any of their respective
directors, officers, affiliates or controlling persons has taken, directly or
indirectly, any action designed, or which has constituted or might reasonably be
expected to cause or result in the stabilization or manipulation of the price of
any security of the Company to facilitate the sale or resale of the Securities.

In addition, any certificate signed by any officer of the Company or any of the
Subsidiaries and delivered to any Underwriter or counsel for the Underwriters in
connection with the offering of the Securities shall be deemed to be a
representation and warranty by the Company and such Subsidiary if applicable, as
to matters covered thereby, to each Underwriter.

4. Certain Covenants of the Issuers. The Issuers hereby jointly and severally
agree with each of the Underwriters and the Independent Underwriter:

(a) to furnish such information as may be required and otherwise to cooperate in
qualifying the Securities for offering and sale under the securities or blue sky
laws of such states or other jurisdictions as you may designate and to maintain
such qualifications in effect so long as you may request for the distribution of
the Securities; provided, however, that no Issuer shall be required to qualify
as a foreign corporation or to consent to the service of process under the laws
of any such jurisdiction (except service of process with respect to the offering
and sale of the Securities); and to promptly advise you of the receipt by any
Issuer of any notification with respect to the suspension of the qualification
of the Securities for offer or sale in any jurisdiction or the initiation or
threatening of any proceeding for such purpose;

(b) to make available to the Underwriters in New York City, as soon as
practicable after this Agreement becomes effective, and thereafter from time to
time to furnish to the Underwriters, as many copies of the Prospectus (or of the
Prospectus as amended or supplemented if the Issuers shall have made any
amendments or supplements thereto after the effective date of the Registration
Statement) as the Underwriters may

 

19



--------------------------------------------------------------------------------

request for the purposes contemplated by the Act; in case any Underwriter is
required to deliver (whether physically or through compliance with Rule 172
under the Act or any similar rule), in connection with the sale of the
Securities, a prospectus after the nine-month period referred to in
Section 10(a)(3) of the Act, or after the time a post-effective amendment to the
Registration Statement is required to be filed with the Commission pursuant to
Item 512(a) of Regulation S-K under the Act, the Issuers will prepare, at their
expense, promptly upon request such amendment or amendments to the Registration
Statement and the Prospectus as may be necessary to permit compliance with the
requirements of Section 10(a)(3) of the Act or Item 512(a) of Regulation S-K
under the Act, as the case may be;

(c) if, at the time this Agreement is executed and delivered, it is necessary or
appropriate for a post-effective amendment to the Registration Statement, or a
Registration Statement under Rule 462(b) under the Act, to be filed with the
Commission and become effective before the Securities may be sold, the Issuers
will use their best efforts to cause such post-effective amendment or such
Registration Statement to be filed and become effective, and will pay any
applicable fees in accordance with the Act, as soon as possible; and the Issuers
will advise you promptly and, if requested by you, will confirm such advice in
writing, (i) when such post-effective amendment or such Registration Statement
has become effective, and (ii) if Rule 430A (or 430B, in the event such relevant
supplemental information is included by means of a prospectus) under the Act is
used, when the Prospectus is filed with the Commission pursuant to Rule 424(b)
under the Act (which the Issuers agree to file in a timely manner in accordance
with such Rules);

(d) if, at any time during the period when a prospectus is required by the Act
to be delivered (whether physically or through compliance with Rule 172 under
the Act or any similar rule) in connection with any sale of Securities, the
Registration Statement shall cease to comply with the requirements of the Act
with respect to eligibility for the use of the form on which the Registration
Statement was filed with the Commission or the Registration Statement shall
cease to be an “automatic shelf registration statement” (as defined in Rule 405
under the Act) or any of the Issuers shall have received, from the Commission, a
notice, pursuant to Rule 401(g)(2), of objection to the use of the form on which
the Registration Statement was filed with the Commission, to (i) promptly notify
you, (ii) promptly file with the Commission a new registration statement under
the Act, registering the offer and sale of the Securities under the Act, or a
post-effective amendment to the Registration Statement, which new registration
statement or post-effective amendment shall comply with the requirements of the
Act and shall be in a form satisfactory to you, (iii) use its best efforts to
cause such new registration statement or post-effective amendment to become
effective under the Act as soon as practicable, (iv) promptly notify you of such
effectiveness and (v) take all other action necessary or appropriate to permit
the public offering and sale of the Securities to continue as contemplated in
the Prospectus; all references herein to the Registration Statement shall be
deemed to include each such new registration statement or post-effective
amendment, if any;

 

20



--------------------------------------------------------------------------------

(e) to advise you promptly, confirming such advice in writing, of any request by
the Commission for amendments or supplements to the Registration Statement, any
Pre-Pricing Prospectus, the Prospectus or any Permitted Free Writing Prospectus
or for additional information with respect thereto, or of notice of institution
of proceedings for, or the entry of a stop order, suspending the effectiveness
of the Registration Statement and, if the Commission should enter a stop order
suspending the effectiveness of the Registration Statement, to use its best
efforts to obtain the lifting or removal of such order as soon as possible; to
advise you promptly of any proposal to amend or supplement the Registration
Statement, any Pre-Pricing Prospectus or the Prospectus, and to provide you and
Underwriters’ counsel copies of any such documents for review and comment a
reasonable amount of time prior to any proposed filing and to file no such
amendment or supplement to which you shall object in writing;

(f) subject to Section 4(e) hereof, to file promptly all reports and documents
and any preliminary or definitive proxy or information statement required to be
filed by the Issuers with the Commission in order to comply with the Exchange
Act for so long as a prospectus is required by the Act to be delivered (whether
physically or through compliance with Rule 172 under the Act or any similar
rule) in connection with any sale of Securities; and to provide you, for your
review and comment, with a copy of such reports and statements and other
documents to be filed by the Issuers pursuant to Section 13, 14 or 15(d) of the
Exchange Act during such period a reasonable amount of time prior to any
proposed filing, and to file no such report, statement or document to which you
shall have objected in writing; and to promptly notify you of such filing;

(g) to pay the fees applicable to the Registration Statement in connection with
the offering of the Securities within the time required by Rule 456(b)(1)(i)
under the Act (without reliance on the proviso to Rule 456(b)(1)(i) under the
Act) and in compliance with Rule 456(b) and Rule 457(r) under the Act;

(h) to advise the Underwriters promptly of the happening of any event within the
period during which a prospectus is required by the Act to be delivered (whether
physically or through compliance with Rule 172 under the Act or any similar
rule) in connection with any sale of Securities, which event could require the
making of any change in the Prospectus then being used so that the Prospectus
would not include an untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they are made, not misleading, and to advise the
Underwriters promptly if, during such period, it shall become necessary to amend
or supplement the Prospectus to cause the Prospectus to comply with the
requirements of the Act, and, in each case, during such time, subject to
Section 4(e) hereof, to prepare and furnish, at the expense of the Issuers, to
the Underwriters promptly such amendments or supplements to such Prospectus as
may be necessary to reflect any such change or to effect such compliance;

(i) to make generally available to its security holders, and to deliver to you,
an earnings statement of the Company (which will satisfy the provisions of
Section 11(a) of the Act) covering a period of twelve months beginning after the
effective date of the Registration Statement (as defined in Rule 158(c) under
the Act) as soon as is reasonably practicable after the termination of such
twelve-month period but in any case not later than March 12, 2008;

 

21



--------------------------------------------------------------------------------

(j) to furnish to you five copies of the Registration Statement, as initially
filed with the Commission, and of all amendments thereto (including all exhibits
thereto and documents incorporated by reference therein) and sufficient copies
of the foregoing (other than exhibits) for distribution of a copy to each of the
other Underwriters;

(k) to furnish to you as early as practicable prior to the time of purchase, but
not later than two business days prior thereto, a copy of the latest available
unaudited interim and monthly consolidated financial statements, if any, of the
Company and the Subsidiaries which have been read by the Company’s independent
registered public accountants, as stated in their letter to be furnished
pursuant to Section 6(b) hereof;

(l) to apply the proceeds from the sale of the Securities in the manner set
forth under the caption “Use of Proceeds” in the Prospectus Supplement;

(m) to pay all costs, expenses, fees and taxes in connection with (i) the
preparation and filing of the Registration Statement, each Basic Prospectus,
each Pre-Pricing Prospectus, the Prospectus Supplement, the Prospectus, each
Permitted Free Writing Prospectus and any amendments or supplements thereto, and
the printing and furnishing of copies of each thereof to the Underwriters and to
dealers (including costs of mailing and shipment), (ii) the registration, issue,
sale and delivery of the Securities including any transfer taxes and stamp or
similar duties payable upon the sale, issuance or delivery of the Securities,
and all other costs related to the preparation, issuance, execution,
authentication and delivery of the Securities, (iii) the producing, word
processing and/or printing of this Agreement, any Agreement Among Underwriters,
the Securities, any dealer agreements, any Powers of Attorney and any closing
documents (including compilations thereof) and the reproduction and/or printing
and furnishing of copies of each thereof to the Underwriters and (except closing
documents) to dealers (including costs of mailing and shipment), (iv) the
qualification of the Securities for offering and sale under state or foreign
laws and the determination of their eligibility for investment under state or
foreign law (including the legal fees and filing fees and other disbursements of
counsel for the Underwriters) and the printing and furnishing of copies of any
blue sky surveys or legal investment surveys to the Underwriters and to dealers,
(v) any listing of the Securities on any securities exchange and any
registration thereof under the Exchange Act, (vi) any filing for review of the
public offering of the Securities by the NASD, including the legal fees and
filing fees and other disbursements of counsel to the Underwriters relating to
NASD matters, (vii) all fees and expenses of the Independent Underwriter,
(viii) the costs and expenses of the Issuers relating to presentations or
meetings undertaken in connection with the marketing of the offering and sale of
the Securities to prospective investors and the Underwriters’ sales forces,
including, without limitation, expenses associated with the production of road
show slides and graphics, fees and expenses of any consultants engaged in
connection with the road show presentations, travel, lodging and other expenses
incurred by the officers of

 

22



--------------------------------------------------------------------------------

any of the Issuers and any such consultants, and the cost of any aircraft
chartered in connection with the road show, (ix) the costs and charges of the
Trustee and any transfer agent, registrar or depositary; (x) the fees and
expenses, if any, incurred in connection with the admission of the Securities
for trading in any appropriate market system, (xi) the costs and expenses of
qualifying the Securities for inclusion in the book-entry settlement system of
DTC, Euroclear, Clearstream or any similar book-entry settlement system,
(xii) the fees, disbursements and expenses of the counsel to the Issuers and the
Company’s accountants in connection with the issuance and sale of the Securities
and (xiii) the performance of the other of the Issuers’ obligations hereunder;

(n) to comply with Rule 433(d) under the Act (without reliance on Rule 164(b)
under the Act) and with Rule 433(g) under the Act;

(o) beginning on the date hereof and ending on, and including, the date that is
90 days after the date of the Prospectus Supplement (the “Lock-Up Period”),
without the prior written consent of BNP, not to issue, sell, offer to sell,
contract or agree to sell, contract to agree to sell or otherwise dispose of any
debt securities issued or guaranteed by the Company or any Subsidiary and having
a tenor of more than one year;

(p) prior to the time of purchase, to issue no press release or other
communication directly or indirectly and hold no press conferences with respect
to the Company or any Subsidiary, the financial condition, results of
operations, business, properties, assets, or liabilities of the Company or any
Subsidiary, or the offering of the Securities , without your prior consent;

(q) not, at any time at or after the execution of this Agreement, to, directly
or indirectly, offer or sell any Securities or capital stock of the Company by
means of any “prospectus” (within the meaning of the Act), or use any
“prospectus” (within the meaning of the Act) in connection with the offer or
sale of the Securities, in each case other than the Prospectus;

(r) not to, and to cause the Subsidiaries not to, take, directly or indirectly,
any action designed, or which will constitute, or has constituted, or might
reasonably be expected to cause or result in the stabilization or manipulation
of the price of any security of the Company to facilitate the sale or resale of
the Securities;

(s) to effect the Guarantor Mergers promptly following the consummation of the
Acquisition and to have Reliance Electric Company, Reliance Electric
Technologies, LLC and REC Holding, Inc. promptly succeed to the Guarantee of the
Guarantors pursuant to the Supplemental Indenture for Note Guarantees entered
into no later than one business day following the Closing Date (i.e., to effect
the Guarantor Successions);

(t) to furnish to you and the Independent Underwriter an opinion of Thompson
Coburn LLP, counsel for the Company, addressed to the Underwriters and the
Independent Underwriter and dated the time of the closing of the Guarantor
Successions, with executed copies for each other Underwriter and the Independent
Underwriter, in

 

23



--------------------------------------------------------------------------------

form satisfactory to BNP, that the Supplemental Indenture for Note Guarantees
has been duly authorized by the Company and each Reliance Significant Subsidiary
and is a legal, valid and binding agreement of the Company and each Reliance
Significant Subsidiary, enforceable in accordance with its terms, except as the
enforceability thereof may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting creditors’ rights generally and general
principles of equity; and

(u) to (i) use its best efforts to cause the Securities to be included in the
book-entry settlement system of the DTC and, at the discretion of BNP, Euroclear
and Clearstream, and (ii) comply with all of its obligations set forth in the
representations letter of the Company to the DTC, and any similar agreements
with either of Euroclear or Clearstream, relating to such inclusion.

5. Reimbursement of the Underwriters’ Expenses. If the Securities are not
delivered for any reason other than the termination of this Agreement pursuant
to the fifth paragraph of Section 8 hereof or the default by one or more of the
Underwriters in its or their respective obligations hereunder, the Company
shall, in addition to paying the amounts described in Section 4(m) hereof,
reimburse the Underwriters for all of their out-of-pocket expenses, including
the fees and disbursements of their counsel.

6. Conditions of the Underwriters’ Obligations. The several obligations of the
Underwriters and the Independent Underwriter hereunder are subject to the
accuracy of the representations and warranties on the part of the Company on the
date hereof and at the time of purchase, the performance by the Company of its
obligations hereunder and to the following additional conditions precedent:

(a) The Company shall furnish to you and the Independent Underwriter at the time
of purchase an opinion of Thompson Coburn LLP, counsel for the Company,
addressed to the Underwriters and the Independent Underwriter, and dated the
time of purchase with executed copies for each other Underwriter and the
Independent Underwriter, and in form and substance satisfactory to BNP, in the
form set forth in Exhibit A hereto.

(b) You and the Independent Underwriter shall have received from Ernst & Young
LLP letters dated, respectively, the date of this Agreement and the time of
purchase and addressed to the Underwriters and the Independent Underwriter (with
executed copies for each of the other Underwriters) in the forms satisfactory to
BNP, which letters shall cover, without limitation, the various financial
disclosures (including on a pro forma basis) contained in the Registration
Statement, the Pre-Pricing Prospectuses, the Prospectus and the Permitted Free
Writing Prospectuses, if any.

(c) You and the Independent Underwriter shall have received from Deloitte &
Touche LLP letters dated, respectively, the date of this Agreement and the time
of purchase and addressed to the Underwriters and the Independent Underwriter
(with executed copies for each of the other Underwriters) in the forms
satisfactory to BNP, which letters shall cover, without limitation, the various
financial disclosures pertaining to Power Systems contained in the Registration
Statement, the Pre-Pricing Prospectuses, the Prospectus and the Permitted Free
Writing Prospectuses, if any.

 

24



--------------------------------------------------------------------------------

(d) You and the Independent Underwriter shall have received at the time of
purchase the favorable opinion of Shearman & Sterling LLP, counsel for the
Underwriters, dated the time of purchase in form and substance reasonably
satisfactory to BNP.

(e) No Prospectus or amendment or supplement to the Registration Statement or
the Prospectus shall have been filed to which you shall have objected in
writing.

(f) The Registration Statement and any registration statement required to be
filed, prior to the sale of the Securities, under the Act pursuant to Rule
462(b) shall have been filed and shall have become effective under the Act. The
Prospectus Supplement shall have been filed with the Commission pursuant to Rule
424(b) under the Act at or before 5:30 P.M., New York City time, on the second
full business day after the date of this Agreement (or such earlier time as may
be required under the Act).

(g) Prior to and at the time of purchase, (i) no stop order with respect to the
effectiveness of the Registration Statement shall have been issued under the Act
or proceedings initiated under Section 8(d) or 8(e) of the Act; (ii) the
Registration Statement and all amendments thereto shall not contain an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading;
(iii) none of the Pre-Pricing Prospectuses or the Prospectus, and no amendment
or supplement thereto, when considered together with the Current Reports on Form
8-K filed on January 11, 2007 and January 25, 2007 and incorporated by reference
therein, shall include an untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they are made, not misleading; (iv) no Disclosure
Package, and no amendment or supplement thereto, shall include an untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements therein, in the light of the circumstances under which
they are made, not misleading; and (v) none of the Permitted Free Writing
Prospectuses, if any, shall include an untrue statement of a material fact or
omit to state a material fact necessary in order to make the statements therein,
in the light of the circumstances under which they are made, not misleading.

(h) The Company will, at the time of purchase, deliver to you and the
Independent Underwriter a certificate of its Chief Executive Officer and its
Chief Financial Officer, dated the time of purchase, in the form attached as
Exhibit B hereto.

(i) Since the execution of this Agreement, there shall not have been any
decrease in the rating of any debt or preferred stock of the Company or any
Subsidiary by any “nationally recognized statistical rating organization” (as
defined for purposes of Rule 436(g) under the Act), or any notice given of any
intended or potential decrease in any such rating or of a possible change in any
such rating that does not indicate the direction of the possible change.

 

25



--------------------------------------------------------------------------------

(j) The Issuers and the Trustee shall have executed and delivered the Indenture
and the Underwriters and the Independent Underwriter shall have received copies
thereof.

(k) The Securities shall be included in the book-entry settlement system of the
DTC, and, at the request of BNP, Euroclear or Clearstream, subject only to
notice of issuance at or prior to the time of purchase.

(l) The NASD shall not have raised any objection with respect to the fairness or
reasonableness of the underwriting, or other arrangements of the transactions,
contemplated hereby.

(m) Concurrently with the closing of the offering of the Securities pursuant to
this Agreement, the Credit Agreement shall have been entered into and the
Company shall have received the funds thereunder along with the proceeds from
the Concurrent Offering and/or a Bridge Loan in an aggregate amount sufficient
to pay the purchase price of the Acquisition, and all conditions precedent to
the consummation of the transactions contemplated by the Acquisition Agreement
shall have been satisfied or properly waived and the Acquisition shall be
concurrently consummated pursuant to the terms of the Acquisition Agreement and
the Acquisition Business Subsidiaries shall become subsidiaries of the Company.

7. Effective Date of Agreement; Termination. This Agreement shall become
effective when the parties hereto have executed and delivered this Agreement.

The obligations of the several Underwriters hereunder shall be subject to
termination in the absolute discretion of BNP, if (1) since the time of
execution of this Agreement or the earlier respective dates as of which
information is given in the Registration Statement, the Pre-Pricing
Prospectuses, the Prospectus and the Permitted Free Writing Prospectuses, if
any, there has been any change or any development involving a prospective change
in the business, properties, management, financial condition or results of
operations of the Company and the Subsidiaries taken as a whole, the effect of
which change or development is, in the sole judgment of BNP, so material and
adverse as to make it impractical or inadvisable to proceed with the public
offering or the delivery of the Securities on the terms and in the manner
contemplated in the Registration Statement, the Pre-Pricing Prospectuses, the
Prospectus and the Permitted Free Writing Prospectuses, if any, or (2) since the
time of execution of this Agreement, there shall have occurred: (A) a suspension
or material limitation in trading in securities generally on the NYSE, the
American Stock Exchange or the NASDAQ; (B) a suspension or material limitation
in trading in the Company’s securities on the NYSE; (C) a general moratorium on
commercial banking activities declared by either federal or New York State
authorities or a material disruption in commercial banking or securities
settlement or clearance services in the United States; (D) an outbreak or
escalation of hostilities or acts of terrorism involving the United States or a
declaration by the United States of a national

 

26



--------------------------------------------------------------------------------

emergency or war; or (E) any other calamity or crisis or any change in
financial, political or economic conditions in the United States or elsewhere,
if the effect of any such event specified in clause (D) or (E), in the sole
judgment of BNP, makes it impractical or inadvisable to proceed with the public
offering or the delivery of the Securities on the terms and in the manner
contemplated in the Registration Statement, the Pre-Pricing Prospectuses, the
Prospectus and the Permitted Free Writing Prospectuses, if any, or (3) since the
time of execution of this Agreement, there shall have occurred any downgrading,
or any notice or announcement shall have been given or made of: (A) any intended
or potential downgrading or (B) any watch, review or possible change that does
not indicate an affirmation or improvement in the rating accorded any securities
of or guaranteed by the Company or any Subsidiary by any “nationally recognized
statistical rating organization,” as that term is defined in Rule 436(g)(2)
under the Act.

If BNP elects to terminate this Agreement as provided in this Section 7, the
Company and each other Underwriter and the Independent Underwriter shall be
notified promptly in writing.

If the sale to the Underwriters of the Securities, as contemplated by this
Agreement, is not carried out by the Underwriters for any reason permitted under
this Agreement, or if such sale is not carried out because the Company shall be
unable to comply with any of the terms of this Agreement, the Company shall not
be under any obligation or liability under this Agreement (except to the extent
provided in Sections 4(m), 5 and 9 hereof), and the Underwriters shall be under
no obligation or liability to the Company under this Agreement (except to the
extent provided in Section 9 hereof) or to one another hereunder.

8. Increase in Underwriters’ Commitments. Subject to Sections 6 and 7 hereof, if
any Underwriter shall default in its obligation to take up and pay for the
Securities to be purchased by it hereunder at the time of purchase (otherwise
than for a failure of a condition set forth in Section 6 hereof or a reason
sufficient to justify the termination of this Agreement under the provisions of
Section 7 hereof) (the “Defaulted Securities”) and if the amount of the
Defaulted Securities which all Underwriters so defaulting shall have agreed but
failed to take up and pay for at such time does not exceed 10% of the total
aggregate principal amount of Securities to be purchased at such time, the
non-defaulting Underwriters (including the Underwriters, if any, substituted in
the manner set forth below) shall take up and pay for (in addition to the
aggregate principal amount of Securities they are obligated to purchase at such
time pursuant to Section 1 hereof) the aggregate principal amount of Defaulted
Securities agreed to be purchased by all such defaulting Underwriters at such
time, as hereinafter provided. Such Defaulted Securities shall be taken up and
paid for by such non-defaulting Underwriters, acting severally and not jointly,
in such amount or amounts as you may designate with the consent of each
Underwriter so designated or, in the event no such designation is made, such
Defaulted Securities shall be taken up and paid for by all non-defaulting
Underwriters pro rata in proportion to the aggregate principal amount of
Securities set forth opposite the names of such non-defaulting Underwriters in
Schedule A.

Without relieving any defaulting Underwriter from its obligations hereunder, the
Company agrees with the non-defaulting Underwriters that it will not sell any
Securities hereunder unless all of the Securities are purchased by the
Underwriters (or by substituted Underwriters selected by you with the approval
of the Company or selected by the Company with your approval).

 

27



--------------------------------------------------------------------------------

If a new Underwriter or Underwriters are substituted by the Underwriters or by
the Company for a defaulting Underwriter or Underwriters in accordance with the
foregoing provision, the Company or you shall have the right to postpone the
time of purchase for a period not exceeding five business days in order that any
necessary changes in the Registration Statement and the Prospectus and other
documents may be effected.

The term “Underwriter” as used in this Agreement shall refer to and include any
Underwriter substituted under this Section 8 with like effect as if such
substituted Underwriter had originally been named in Schedule A hereto.

If the amount of Defaulted Securities which the defaulting Underwriter or
Underwriters agreed to purchase at the time of purchase exceeds 10% of the total
aggregate principal amount of Securities which all Underwriters agreed to
purchase hereunder at such time, and if neither the non-defaulting Underwriters
nor the Company shall make arrangements within the five business day period
stated above for the purchase of all the Securities which the defaulting
Underwriter or Underwriters agreed to purchase hereunder at such time, this
Agreement shall terminate without further act or deed and without any liability
with respect thereto on the part of the Company to any Underwriter and without
any liability with respect thereto on the part of any non-defaulting Underwriter
to the Company. Nothing in this paragraph, and no action taken hereunder, shall
relieve any defaulting Underwriter from liability in respect of any default of
such Underwriter under this Agreement.

9. Indemnity and Contribution.

(a) The Company agrees to indemnify, defend and hold harmless each Underwriter,
its partners, directors, officers and “affiliates” (within the meaning of Rule
405 under the Act), and any person who controls any Underwriter within the
meaning of Section 15 of the Act or Section 20 of the Exchange Act, and the
successors and assigns of all of the foregoing persons, from and against any
loss, damage, expense, liability or claim (including the reasonable cost of
investigation) which, jointly or severally, any such Underwriter or any such
person may incur under the Act, the Exchange Act, the common law or otherwise,
insofar as such loss, damage, expense, liability or claim arises out of or is
based upon (i) any untrue statement or alleged untrue statement of a material
fact contained in the Registration Statement (or in the Registration Statement
as amended by any post-effective amendment thereof by the Company) or arises out
of or is based upon any omission or alleged omission to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading, except insofar as any such loss, damage, expense, liability or claim
arises out of or is based upon any untrue statement or alleged untrue statement
of a material fact contained in, and in conformity with information concerning
such Underwriter furnished in writing by or on behalf of such Underwriter
through you to the Company expressly for use in, the Registration Statement or
arises out of or is based upon any omission or alleged omission to state a
material fact in such information in the Registration Statement, which material
fact was

 

28



--------------------------------------------------------------------------------

not contained in such information and which material fact was required to be
stated in such Registration Statement or was necessary to make such information
not misleading or (ii) any untrue statement or alleged untrue statement of a
material fact included in any Prospectus (the term Prospectus for the purpose of
this Section 9 being deemed to include any Basic Prospectus, any Pre-Pricing
Prospectus, the Prospectus Supplement, the Prospectus and any amendments or
supplements to the foregoing), in any Permitted Free Writing Prospectus, in any
“issuer information” (as defined in Rule 433 under the Act) of the Company or in
any Prospectus together with any combination of one or more of the Permitted
Free Writing Prospectuses, if any, or arises out of or is based upon any
omission or alleged omission to state a material fact necessary in order to make
the statements therein, in the light of the circumstances under which they were
made, not misleading, except, with respect to such Prospectus or Permitted Free
Writing Prospectus, insofar as any such loss, damage, expense, liability or
claim arises out of or is based upon any untrue statement or alleged untrue
statement of a material fact contained in, and in conformity with information
concerning such Underwriter furnished in writing by or on behalf of such
Underwriter through you to the Company expressly for use in, such Prospectus or
Permitted Free Writing Prospectus or arises out of or is based upon any omission
or alleged omission to state a material fact in such information in such
Prospectus or Permitted Free Writing Prospectus, which material fact was not
contained in such information and which material fact was necessary in order to
make the statements in such information, in the light of the circumstances under
which they were made, not misleading.

Without limitation of and in addition to its obligations under the other
paragraphs of this Section 9, the Company agrees to indemnify, defend and hold
harmless the Independent Underwriter, its directors, officers, employees and
agents and each person who controls the Independent Underwriter within the
meaning of Section 15 of the Act or Section 20 of the Exchange Act, and the
successors and assigns of all the foregoing persons, from and against any loss,
damage, expense, liability or claim (including the reasonable cost of
investigation) which, jointly or severally, the Independent Underwriter or any
such person may incur, insofar as such loss, damage, expense, liability or claim
arises out of or is based upon the Independent Underwriter’s acting as a
“qualified independent underwriter” (within the meaning of NASD Conduct Rule
2720) in connection with the offering contemplated by this Agreement, and the
Company agrees to reimburse each such indemnified party, as incurred, for any
legal or other expenses reasonably incurred by it in connection with
investigating or defending any such loss, damage, expense, liability or claim.
Section 9 shall apply equally to any Proceeding (as defined below) brought
against the Independent Underwriter or any such person in respect of which
indemnity may be sought against the Company pursuant to the immediately
preceding sentence, except that the Company shall be liable for the expenses of
one separate counsel (in addition to any local counsel) for the Independent
Underwriter and any such person, separate and in addition to counsel for the
persons who may seek indemnification pursuant to the first paragraph of this
Section 9, in any such Proceeding.

 

29



--------------------------------------------------------------------------------

(b) Each Underwriter severally agrees to indemnify, defend and hold harmless the
Company, its directors and officers, and any person who controls the Company
within the meaning of Section 15 of the Act or Section 20 of the Exchange Act,
and the successors and assigns of all of the foregoing persons, from and against
any loss, damage, expense, liability or claim (including the reasonable cost of
investigation) which, jointly or severally, the Company or any such person may
incur under the Act, the Exchange Act, the common law or otherwise, insofar as
such loss, damage, expense, liability or claim arises out of or is based upon
(i) any untrue statement or alleged untrue statement of a material fact
contained in, and in conformity with information concerning such Underwriter
furnished in writing by or on behalf of such Underwriter through you to the
Company expressly for use in, the Registration Statement (or in the Registration
Statement as amended by any post-effective amendment thereof by the Company), or
arises out of or is based upon any omission or alleged omission to state a
material fact in such information in such Registration Statement, which material
fact was not contained in such information and which material fact was required
to be stated in such Registration Statement or was necessary to make such
information not misleading or (ii) any untrue statement or alleged untrue
statement of a material fact contained in, and in conformity with information
concerning such Underwriter furnished in writing by or on behalf of such
Underwriter through you to the Company expressly for use in, a Prospectus or a
Permitted Free Writing Prospectus, or arises out of or is based upon any
omission or alleged omission to state a material fact in such information in
such Prospectus or Permitted Free Writing Prospectus, which material fact was
not contained in such information and which material fact was necessary in order
to make the statements in such information, in the light of the circumstances
under which they were made, not misleading.

(c) If any action, suit or proceeding (each, a “Proceeding”) is brought against
a person (an “indemnified party”) in respect of which indemnity may be sought
against the Company or an Underwriter (as applicable, the “indemnifying party”)
pursuant to subsection (a) or (b), respectively, of this Section 9, such
indemnified party shall promptly notify such indemnifying party in writing of
the institution of such Proceeding and such indemnifying party shall assume the
defense of such Proceeding, including the employment of counsel reasonably
satisfactory to such indemnified party and payment of all fees and expenses;
provided, however, that the omission to so notify such indemnifying party shall
not relieve such indemnifying party from any liability which such indemnifying
party may have to any indemnified party or otherwise. The indemnified party or
parties shall have the right to employ its or their own counsel in any such
case, but the fees and expenses of such counsel shall be at the expense of such
indemnified party or parties unless the employment of such counsel shall have
been authorized in writing by the indemnifying party in connection with the
defense of such Proceeding or the indemnifying party shall not have, within a
reasonable period of time in light of the circumstances, employed counsel to
defend such Proceeding or such indemnified party or parties shall have
reasonably concluded that there may be defenses available to it or them which
are different from, additional to or in conflict with those available to such
indemnifying party (in which case such indemnifying party shall not have the
right to direct the defense of such Proceeding on behalf of the indemnified
party or parties), in any of which events such fees and expenses shall be borne
by such indemnifying party and paid as incurred (it being understood, however,
that, except as

 

30



--------------------------------------------------------------------------------

provided in the second paragraph of Section 9(a), such indemnifying party shall
not be liable for the expenses of more than one separate counsel (in addition to
any local counsel) in any one Proceeding or series of related Proceedings in the
same jurisdiction representing the indemnified parties who are parties to such
Proceeding). The indemnifying party shall not be liable for any settlement of
any Proceeding effected without its written consent but, if settled with its
written consent, such indemnifying party agrees to indemnify and hold harmless
the indemnified party or parties from and against any loss or liability by
reason of such settlement. Notwithstanding the foregoing sentence, if at any
time an indemnified party shall have requested an indemnifying party to
reimburse the indemnified party for fees and expenses of counsel as contemplated
by the second sentence of this Section 9(c), then the indemnifying party agrees
that it shall be liable for any settlement of any Proceeding effected without
its written consent if (i) such settlement is entered into more than 60 business
days after receipt by such indemnifying party of the aforesaid request,
(ii) such indemnifying party shall not have fully reimbursed the indemnified
party in accordance with such request prior to the date of such settlement and
(iii) such indemnified party shall have given the indemnifying party at least 30
days’ prior notice of its intention to settle. No indemnifying party shall,
without the prior written consent of the indemnified party, effect any
settlement of any pending or threatened Proceeding in respect of which any
indemnified party is or could have been a party and indemnity could have been
sought hereunder by such indemnified party, unless such settlement includes an
unconditional release of such indemnified party from all liability on claims
that are the subject matter of such Proceeding and does not include an admission
of fault or culpability or a failure to act by or on behalf of such indemnified
party.

(d) If the indemnification provided for in this Section 9 is unavailable to an
indemnified party under subsections (a) and (b) of this Section 9 or
insufficient to hold an indemnified party harmless in respect of any losses,
damages, expenses, liabilities or claims referred to therein, then each
applicable indemnifying party shall contribute to the amount paid or payable by
such indemnified party as a result of such losses, damages, expenses,
liabilities or claims (i) in such proportion as is appropriate to reflect the
relative benefits received by the Company on the one hand and the Underwriters
on the other hand from the offering of the Securities or (ii) if the allocation
provided by clause (i) above is not permitted by applicable law, in such
proportion as is appropriate to reflect not only the relative benefits referred
to in clause (i) above but also the relative fault of the Company on the one
hand and of the Underwriters on the other in connection with the statements or
omissions which resulted in such losses, damages, expenses, liabilities or
claims, as well as any other relevant equitable considerations. The relative
benefits received by the Company on the one hand and the Underwriters on the
other shall be deemed to be in the same respective proportions as the total
proceeds from the offering (net of underwriting discounts and commissions but
before deducting expenses) received by the Company, and the total underwriting
discounts and commissions received by the Underwriters, bear to the gross
proceeds to the Company from the offering of the Securities (before deducting
underwriting discounts and commissions and other expenses). The relative
benefits received by the Independent Underwriter in its capacity as “qualified
independent underwriter” (within the meaning of NASD conduct Rule

 

31



--------------------------------------------------------------------------------

2720) shall be deemed to be equal to the compensation, if any, received by the
Independent Underwriter for acting in such capacity. The relative fault of the
Company on the one hand and of the Underwriters on the other shall be determined
by reference to, among other things, whether the untrue statement or alleged
untrue statement of a material fact or omission or alleged omission relates to
information supplied by the Company or by the Underwriters and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such statement or omission. The amount paid or payable by a party as a
result of the losses, damages, expenses, liabilities and claims referred to in
this subsection shall be deemed to include any legal or other fees or expenses
reasonably incurred by such party in connection with investigating, preparing to
defend or defending any Proceeding.

(e) The Company and the Underwriters agree that it would not be just and
equitable if contribution pursuant to this Section 9 were determined by pro rata
allocation (even if the Underwriters were treated as one entity for such
purpose) or by any other method of allocation that does not take account of the
equitable considerations referred to in subsection (d) above. Notwithstanding
the provisions of this Section 9, no Underwriter shall be required to contribute
any amount in excess of the amount by which the total price at which the
Securities underwritten by such Underwriter and distributed to the public were
offered to the public exceeds the amount of any damage which such Underwriter
has otherwise been required to pay by reason of such untrue statement or alleged
untrue statement or omission or alleged omission and the Independent
Underwriter, in its capacity as “qualified independent underwriter” (within the
meaning of NASD Conduct Rule 2720), shall in no event be required to contribute
any amount in excess of the amount of the compensation, if any, received by the
Independent Underwriter for acting in such capacity exceeds the amount of any
damage which the Independent Underwriter has otherwise been required to pay by
reason of the Independent Underwriter’s acting in such capacity in connection
with the offering contemplated by this Agreement. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Act) shall be
entitled to contribution from any person who was not guilty of such fraudulent
misrepresentation. The Underwriters’ obligations to contribute pursuant to this
Section 9 are several in proportion to their respective underwriting commitments
and not joint.

(f) The indemnity and contribution agreements contained in this Section 9 and
the covenants, warranties and representations of the Company contained in this
Agreement shall remain in full force and effect regardless of any investigation
made by or on behalf of any Underwriter, its partners, directors or officers or
any person (including each partner, officer or director of such person) who
controls any Underwriter within the meaning of Section 15 of the Act or
Section 20 of the Exchange Act, or by or on behalf of the Company, its directors
or officers or any person who controls the Company within the meaning of
Section 15 of the Act or Section 20 of the Exchange Act, and shall survive any
termination of this Agreement or the issuance and delivery of the Securities.
The Company and each Underwriter agree promptly to notify each other of the
commencement of any Proceeding against it and, in the case of the Company,
against any of the Company’s officers or directors in connection with the
issuance and sale of the Securities, or in connection with the Registration
Statement, any Basic Prospectus, any Pre-Pricing Prospectus, the Prospectus or
any Permitted Free Writing Prospectus.

 

32



--------------------------------------------------------------------------------

10. Information Furnished by the Underwriters. The statements set forth in the
third, sixth and seventh paragraphs (amount of selling concession and
reallowance, overallotment and stabilization, and penalty bids) under the
caption “Underwriting” in the Prospectus, only insofar as such statements relate
to the amount of selling concession and reallowance or to over-allotment and
stabilization activities that may be undertaken by the Underwriters, constitute
the only information furnished by or on behalf of the Underwriters, as such
information is referred to in Sections 3 and 9 hereof.

11. Notices. Except as otherwise herein provided, all statements, requests,
notices and agreements shall be in writing or by telegram or facsimile and, if
to the Underwriters, shall be sufficient in all respects if delivered or sent to
BNP Paribas Securities Corp., 787 Seventh Avenue, New York, NY 10019, Attention:
Debt Capital Markets, Fax: (212) 841-3183; and if to the Independent
Underwriter, shall be sufficient in all respect if delivered or sent to Lehman
Brothers Inc., 745 Seventh Avenue, New York, NY 10019, Attention: Syndicate
Department, Fax: 646-834-8133; and if to the Company, shall be sufficient in all
respects if delivered or sent to the Company at the offices of the Company at
Baldor Electric Company, 5711 R. S. Boreham, Jr. St, Fort Smith, Arkansas 72901,
Attention: Ronald E. Tucker, President and Chief Financial Officer, Fax:
(479) 648-5701, with a copy to Thomas E. Proost, Esq., Thompson Coburn LLP, One
US Bank Plaza, St. Louis, MO 63101, Fax: (314) 552-7000.

12. Governing Law; Construction. This Agreement and any claim, counterclaim or
dispute of any kind or nature whatsoever arising out of or in any way relating
to this Agreement (“Claim”), directly or indirectly, shall be governed by, and
construed in accordance with, the laws of the State of New York. The section
headings in this Agreement have been inserted as a matter of convenience of
reference and are not a part of this Agreement.

13. Submission to Jurisdiction. Except as set forth below, no Claim may be
commenced, prosecuted or continued in any court other than the courts of the
State of New York located in the City and County of New York or in the United
States District Court for the Southern District of New York, which courts shall
have jurisdiction over the adjudication of such matters, and the Company
consents to the jurisdiction of such courts and personal service with respect
thereto. The Company hereby consents to personal jurisdiction, service and venue
in any court in which any Claim arising out of or in any way relating to this
Agreement is brought by any third party against any Underwriter or any
indemnified party. Each Underwriter and the Company (on its behalf and, to the
extent permitted by applicable law, on behalf of its stockholders and
affiliates) waive all right to trial by jury in any action, proceeding or
counterclaim (whether based upon contract, tort or otherwise) in any way arising
out of or relating to this Agreement. The Company agrees that a final judgment
in any such action, proceeding or counterclaim brought in any such court shall
be conclusive and binding upon the Company and may be enforced in any other
courts to the jurisdiction of which the Company is or may be subject, by suit
upon such judgment.

 

33



--------------------------------------------------------------------------------

14. Parties at Interest. The Agreement herein set forth has been and is made
solely for the benefit of the Underwriters, the Independent Underwriter and the
Company and to the extent provided in Section 9 hereof the controlling persons,
partners, directors, officers and affiliates referred to in such Section, and
their respective successors, assigns, heirs, personal representatives and
executors and administrators. No other person, partnership, association or
corporation (including a purchaser, as such purchaser, from any of the
Underwriters) shall acquire or have any right under or by virtue of this
Agreement.

15. No Fiduciary Relationship. The Company hereby acknowledges that the
Underwriters are acting solely as underwriters and the Independent Underwriter
is acting solely as a “qualified independent underwriter” within the meaning of
Rule 2720 of the NASD, in connection with the purchase and sale of the Company’s
securities. The Company further acknowledges that the Underwriters and the
Independent Underwriter are acting pursuant to a contractual relationship
created solely by this Agreement entered into on an arm’s length basis, and in
no event do the parties intend that the Underwriters act or be responsible as a
fiduciary to the Company, its management, stockholders or creditors or any other
person in connection with any activity that the Underwriters or the Independent
Underwriter may undertake or have undertaken in furtherance of the purchase and
sale of the Company’s securities, either before or after the date hereof. The
Underwriters and the Independent Underwriter hereby expressly disclaim any
fiduciary or similar obligations to the Company, either in connection with the
transactions contemplated by this Agreement or any matters leading up to such
transactions, and the Company hereby confirms its understanding and agreement to
that effect. The Company, the Underwriters and the Independent Underwriter agree
that they are each responsible for making their own independent judgments with
respect to any such transactions and that any opinions or views expressed by the
Underwriters or the Independent Underwriter to the Company regarding such
transactions, including, but not limited to, any opinions or views with respect
to the price or market for the Company’s securities, do not constitute advice or
recommendations to the Company. The Company, the Underwriters and the
Independent Underwriter agree that the Underwriters are acting as principal and
not the agent or fiduciary of the Company and no Underwriter or the Independent
Underwriter has assumed, and none of them will assume, any advisory
responsibility in favor of the Company with respect to the transactions
contemplated hereby or the process leading thereto (irrespective of whether any
Underwriter or the Independent Underwriter has advised or is currently advising
the Company on other matters). The Company hereby waives and releases, to the
fullest extent permitted by law, any claims that the Company may have against
the Underwriters and the Independent Underwriter with respect to any breach or
alleged breach of any fiduciary, advisory or similar duty to the Company in
connection with the transactions contemplated by this Agreement or any matters
leading up to such transactions.

16. Counterparts. This Agreement may be signed by the parties in one or more
counterparts which together shall constitute one and the same agreement among
the parties.

17. Successors and Assigns. This Agreement shall be binding upon the
Underwriters, the Independent Underwriter, and the Company and their successors
and assigns and any successor or assign of any substantial portion of the
Company’s, the Independent Underwriter’s and any of the Underwriters’ respective
businesses and/or assets.

 

34



--------------------------------------------------------------------------------

18. Miscellaneous. BNP, an indirect, wholly owned subsidiary of BNP Paribas, is
not a bank and is separate from any affiliated bank, including any U.S. branch
or agency of BNP Paribas. Because BNP is a separately incorporated entity, it is
solely responsible for its own contractual obligations and commitments,
including obligations with respect to sales and purchases of securities.
Securities sold, offered or recommended by BNP are not deposits, are not insured
by the Federal Deposit Insurance Corporation, are not guaranteed by a branch or
agency, and are not otherwise an obligation or responsibility of a branch or
agency.

[The Remainder of This Page Intentionally Left Blank; Signature Page Follows]

 

35



--------------------------------------------------------------------------------

If the foregoing correctly sets forth the understanding among the Company, the
Independent Underwriter and the several Underwriters, please so indicate in the
space provided below for that purpose, whereupon this Agreement and your
acceptance shall constitute a binding agreement among the Company, the
Guarantors, the Independent Underwriter and the Underwriters, severally.

 

Very truly yours, BALDOR ELECTRIC COMPANY

 

By:   /s/ Ronald E. Tucker   Name:   Ronald E. Tucker   Title:   President,
Chief Financial Officer and Secretary

 

BALDOR SUB 1, INC. By:   /s/ Ronald E. Tucker   Name:   Ronald E. Tucker  
Title:   President, Chief Financial Officer and Secretary BALDOR SUB 2, INC. By:
  /s/ Ronald E. Tucker   Name:   Ronald E. Tucker   Title:   President, Chief
Financial Officer and Secretary BALDOR SUB 3, INC. By:   /s/ Ronald E. Tucker  
Name:   Ronald E. Tucker   Title:   President, Chief Financial Officer and
Secretary



--------------------------------------------------------------------------------

Accepted and agreed to as of the date first above written, on behalf of
themselves and the other several Underwriters named in Schedule A hereto:

 

By: BNP PARIBAS SECURITIES CORP. By:   /s/ Konstantin Driker   Name:  
Konstantin Driker   Title:   Director LEHMAN BROTHERS INC., as the Independent
Underwriter By:   /s/ Stephen R. Sleigh   Name:   Stephen R. Sleigh   Title:  
Managing Director



--------------------------------------------------------------------------------

SCHEDULE A

 

Underwriter

   Principal
Amount of
Securities

BNP PARIBAS SECURITIES CORP.

   $ 330,000,000

LEHMAN BROTHERS INC.

   $ 165,000,000

SUNTRUST CAPITAL MARKETS, INC.

   $ 55,000,000       

Total

   $ 550,000,000       



--------------------------------------------------------------------------------

SCHEDULE B

[Free writing prospectus describing pulled mandatorily convertible preferred
deal]

[Final term sheet]